Case: 15-15486     Date Filed: 06/06/2016   Page: 1 of 5


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-15486
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:01-cr-00396-FAM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

HUBERT GILBERT,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (June 6, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Hubert Gilbert appeals the denial of his motion to reduce his sentence. 18
              Case: 15-15486     Date Filed: 06/06/2016   Page: 2 of 5


U.S.C. § 3582(c)(2). Gilbert requested a reduction based on Amendment 782 to the

Sentencing Guidelines. We affirm.

      Gilbert pleaded guilty to one count of conspiring to possess with intent to

distribute marijuana and five kilograms or more of cocaine, 21 U.S.C.

§§ 841(b)(1)(A)(ii), 841(b)(1)(D), 846, one count of conspiring to obstruct, delay,

or affect commerce by robbery, 18 U.S.C. § 1951(a), two counts of using, carrying,

brandishing, or possessing a firearm during a crime of violence or drug trafficking

crime, id. § 924(c), and one count of carjacking, id. § 2119. Gilbert’s presentence

investigation report described his involvement in three home invasion robberies

that targeted homes of known drug dealers. During the first robbery, Gilbert waited

in the getaway car as his coconspirators pried open the door of the home, held the

homeowner’s wife and children at gunpoint while demanding money and drugs,

pistol-whipped the wife until she divulged the location of $4,000 in cash,

threatened to kill the wife until the children disclosed the whereabouts of a hidden

compartment containing valuables, and then ransacked the house after locking the

victims in a closet. Later, Gilbert and his cohorts broke into a second home and

threatened to kill a female occupant unless she cooperated, but the cohorts were

forced to flee after one of them was shot by another occupant. During the third

robbery, Gilbert and his cohorts entered the home wielding guns, pistol-whipped

and drug the occupants through the home demanding money and jewelry, bound


                                          2
               Case: 15-15486     Date Filed: 06/06/2016    Page: 3 of 5


the occupants with duct tape, and stole $2,724 in cash, jewelry and two vehicles

valued around $11,000, and about eight pounds of marijuana.

      Over the course of two sentencing hearings, the district court found that

Gilbert had a criminal history of IV, his first robbery involved 5 to 15 kilograms of

cocaine and resulted in a base offense level of 32, he had a managerial role in the

conspiracy, and he knew or should have known that his victims were vulnerable.

Based on Gilbert’s total offense level of 38, the district court calculated a

sentencing range between 324 and 405 months of imprisonment. The district court

sentenced Gilbert to concurrent sentences of 324 months for his conspiracy to

distribute drugs, 240 months for conspiring to affect commerce, and 180 months

for carjacking. The district court also imposed sentences of 240 months and 60

months for Gilbert’s two firearm offenses, with the instruction that they run

consecutively to each other and to his sentence for conspiring to distribute drugs.

      Gilbert moved for a reduction of his sentence under Amendment 782. The

government acknowledged that the amendment applied to Gilbert and reduced his

base offense level to 36, which was then increased by one level for his multiple

offenses, see U.S.S.G. § 3D1.4. But the government opposed any reduction of

Gilbert’s sentence based on the statutory sentencing factors, which required

consideration of his involvement in the planning and selection of the robbery

victims, the violent nature of the robberies, his criminal history, and the record of


                                           3
               Case: 15-15486     Date Filed: 06/06/2016     Page: 4 of 5


his escalating criminal behavior. See 18 U.S.C. § 3553(a). The district court

appointed counsel for Gilbert, who argued for a 32-month reduction in his sentence

because that would not create any concerns for the safety of the public and would

reflect his efforts to improve his mental health, life skills, and education while in

prison.

      We review the denial of a motion to reduce a sentence for abuse of

discretion. United States v. Jules, 595 F.3d 1239, 1241 (11th Cir. 2010). A district

court may reduce a term of imprisonment when the defendant’s guideline range is

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c). After the district

court recalculates the sentence under the amended guidelines, it must decide, in the

light of the statutory sentencing factors, id. § 3553(a), “whether, in its discretion, it

will elect to impose the newly calculated sentence under the amended guidelines or

retain the original sentence.” United States v. Bravo, 203 F.3d 778, 780–81 (11th

Cir. 2000).

      The district court did not abuse its discretion when it denied Gilbert’s

motion. The district court determined that Gilbert was eligible for a reduction. But

upon consideration of Gilbert’s motion and the parties’ arguments, the district

court decided to retain Gilbert’s sentence of 324 months. That sentence, the district

court reasonably determined, was warranted “in view of the violent nature of the

three home invasion robberies during which [Gilbert and his cohorts] used and


                                            4
              Case: 15-15486     Date Filed: 06/06/2016   Page: 5 of 5


carried firearms.” See 18 U.S.C. § 3553(a). The district court was not required to

address or explain the weight that it assigned each individual sentencing factor in

its order denying Gilbert’s motion. See United States v. Brown, 104 F.3d 1254,

1256 (11th Cir. 1997).

      We AFFIRM the denial of Gilbert’s motion to reduce.




                                          5